
	
		II
		Calendar No. 289
		111th CONGRESS
		2d Session
		S. 1140
		[Report No. 111–139]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To direct the Secretary of the Interior to
		  convey certain Federal land to Deschutes County, Oregon.
	
	
		1.Short titleThis Act may be cited as the
			 La Pine Land Conveyance
			 Act.
		2.DefinitionsIn this Act:
			(1)CountyThe term County means the
			 County of Deschutes, Oregon.
			(2)MapThe term map means the map
			 entitled La Pine Proposed Land Transfer Proposal and dated May
			 __, 2009.
			(3)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Director of the Bureau of Land
			 Management.
			3.Conveyance of land to the county of
			 Deschutes, Oregon
			(a)In generalAs soon as practicable after the date of
			 enactment of this Act, subject to valid existing rights, and notwithstanding
			 the land use planning requirements of sections 202 and 203 of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall
			 convey to the County, without consideration, all right, title, and interest of
			 the United States in and to the land described in subsection (b).
			(b)Description of landThe land referred to in subsection (a)
			 consists of—
				(1)approximately 320 acres of land managed by
			 the Bureau of Land Management, Prineville District, Oregon, depicted on the map
			 as parcel A; and
				(2)approximately 750 acres of land managed by
			 the Bureau of Land Management, Prineville District, Oregon, depicted on the map
			 as parcel B.
				(c)Map on fileThe map shall be on file and available for
			 public inspection in the appropriate offices of the Bureau of Land
			 Management.
			(d)Use of conveyed land
				(1)In generalThe land conveyed under subsection (a)
			 shall be used as a rodeo ground, public sewer system, or other public purpose
			 consistent with the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
				(2)LimitationsThe land conveyed under subsection
			 (a)—
					(A)shall not be used for residential or
			 commercial purposes; and
					(B)shall be used consistent with the Act of
			 June 14, 1926 (commonly known as the Recreation and Public Purposes
			 Act) (43 U.S.C. 869 et seq.).
					(3)Additional terms and
			 conditionsThe Secretary may
			 require such additional terms and conditions for the conveyance as the
			 Secretary determines to be appropriate to protect the interests of the United
			 States.
				(e)Administrative costsThe Secretary shall require the County to
			 pay all survey costs and other administrative costs necessary for the
			 preparation and completion of any patents for, and transfers of title to, the
			 land under subsection (a).
			(f)Reversion
				(1)In generalIf the land conveyed under subsection (a)
			 ceases to be used for the public purpose for which the land was conveyed, the
			 land shall, at the discretion of the Secretary, revert to the United
			 States.
				(2)Responsibility of districtIf the Secretary determines under paragraph
			 (1) that the land should revert to the United States and that the land is
			 contaminated with hazardous waste, the County shall be responsible for
			 remediation of the contamination.
				
	
		1.Short titleThis Act may be cited as the La Pine
			 Land Conveyance Act.
		2.DefinitionsIn this Act:
			(1)CityThe
			 term City means the City of La Pine, Oregon.
			(2)CountyThe
			 term County means the County of Deschutes, Oregon.
			(3)MapThe
			 term map means the map entitled La Pine, Oregon Land
			 Transfer and dated December 11, 2009.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Director of the Bureau of Land Management.
			3.Conveyances of
			 land
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, subject to valid existing rights and the provisions of this Act, and
			 notwithstanding the land use planning requirements of sections 202 and 203 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the
			 Secretary shall convey to the City or County, without consideration, all right,
			 title, and interest of the United States in and to each parcel of land
			 described in subsection (b).
			(b)Description of
			 landThe parcels of land referred to in subsection (a) consist
			 of—
				(1)the approximately 150
			 acres of land managed by the Bureau of Land Management, Prineville District,
			 Oregon, depicted on the map as parcel A, to be conveyed to the
			 County, which is subject to a right-of-way retained by the Bureau of Land
			 Management for a power substation and transmission line;
				(2)the approximately 750
			 acres of land managed by the Bureau of Land Management, Prineville District,
			 Oregon, depicted on the map as parcel B, to be conveyed to the
			 County; and
				(3)the approximately 10
			 acres of land managed by the Bureau of Land Management, Prineville District,
			 Oregon, depicted on the map as parcel C, to be conveyed to the
			 City.
				(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the Bureau of Land Management.
			(d)Use of conveyed
			 land
				(1)In
			 generalConsistent with the Act of June 14, 1926 (commonly known
			 as the Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.), the land conveyed under subsection (a) shall be used for the following
			 public purposes and associated uses:
					(A)The parcel described in
			 subsection (b)(1) shall be used for outdoor recreation, open space, or public
			 parks, including a rodeo ground.
					(B)The parcel described in
			 subsection (b)(2) shall be used for a public sewer system.
					(C)The parcel described in
			 subsection (b)(3) shall be used for a public library, public park, or open
			 space.
					(2)Additional terms and
			 conditionsThe Secretary may require such additional terms and
			 conditions for the conveyances under subsection (a) as the Secretary determines
			 to be appropriate to protect the interests of the United States.
				(e)Administrative
			 costsThe Secretary shall require the County to pay all survey
			 costs and other administrative costs associated with the conveyances to the
			 County under this Act.
			(f)ReversionIf
			 the land conveyed under subsection (a) ceases to be used for the public purpose
			 for which the land was conveyed, the land shall, at the discretion of the
			 Secretary, revert to the United States.
			
	
		March 2, 2010
		Reported with an amendment
	
